Title: From Thomas Jefferson to the Senate, 27 March 1804
From: Jefferson, Thomas
To: Senate


          
            To the Senate of the United States. 
          
          
            
              I nominate 
              Dennis Claude of Maryland
            
            
              
              Cornelius Baldwin of Virginia
            
            
              Hugh M. Hull of Georgia
            
            
              to be Surgeons mates in the army of the US.
            
          
          
            Th: Jefferson
            Mar. 27. 1804.
          
         